Citation Nr: 0117014	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Timeliness of the substantive appeal from a September 
1998 rating decision denying service connection for a low 
back condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active naval service from April 1951 to April 
1955.

This appeal arises from a February 2000 letter determination 
by the Department of Veterans Affairs (VA) Portland Regional 
Office (RO) that a substantive appeal received from the 
veteran in December 1999 was not timely filed, and from a 
February 2000 rating decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back condition.  


FINDINGS OF FACT

1.  The RO issued a rating decision on September 22, 1998, 
denying service connection for a low back condition on the 
grounds that new and material evidence had not been submitted 
to reopen the claim; the veteran was notified of the 
foregoing by RO letter dated September 23, 1998; a notice of 
disagreement (NOD) was received from the veteran on October 
9, 1998 and a statement of the case (SOC) was issued on 
August 10, 1999.

2.  The August 1999 SOC indicated that new and material 
evidence had been submitted to reopen the veteran's claim, 
but continued to deny service connection on the basis that 
the veteran's low back disability related to a January 1976 
industrial accident and not to any in-service injury.

3.  The RO letter forwarding the SOC to the veteran included 
an enclosure, "Appeal to Board of Veterans' Appeals" (VA 
Form 9), together with instructions related to the manner and 
time for filing in order to perfect an appeal.

4.  The veteran's substantive appeal of the September 1998 
rating decision was received by the RO on December 13, 1999; 
there was no timely request for an extension of time to file 
a substantive appeal from the September 1998 rating decision.

5.  An unappealed September 1998 RO rating decision denied 
service connection for a low back condition; evidence 
submitted since the September 1998 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim to have incurred a 
low back condition during his active service.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied 
entitlement to service connection for low back condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.202, 20.302, 20.303 (2000).

2.  Evidence submitted since the September 1998 RO rating 
decision denying service connection for a low back condition 
is not new and material.  38 U.S.C.A. §§ 5107, 5108, 7104(b), 
7105 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126); 
38 C.F.R. §§ 3.104, 3.156, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

The veteran has appealed the RO determination that he did not 
file a timely substantive appeal to that office's September 
1998 rating decision denying service connection for a low 
back condition, and finding that new and material evidence 
had not been submitted to reopen the claim.

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The law 
provides that an appeal is completed by filing a timely 
substantive appeal after the issuance of an SOC.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A Substantive Appeal 
can be submitted on VA Form 9 ("Appeal to the Board of 
Veterans' Appeals") or on another writing identifying the 
issues appealed and the errors of fact or law claimed to have 
been made.  38 C.F.R. § 20.202.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder (if any) of the one-year 
period from the date of mailing of notification of the 
determination being appealed, or, where applicable, within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time. 38 C.F.R. §§ 20.302(b), 
20.303.  Failure to submit a substantive appeal which is both 
timely and adequate results in a statutory bar to appealing 
that decision.  See Roy, 5 Vet. App. at 556.

In this case, the RO denied the veteran's claim for service 
connection for low back disability in September 1998 and he 
was notified of the decision by letter dated September 23, 
1998.  He filed an NOD which was received by the RO in 
October 1998, and the RO issued an SOC on August 10, 1999.  
The RO's letter forwarding the SOC to the veteran included an 
enclosure, "Appeal to Board of Veterans' Appeals" (VA Form 
9), together with instructions with respect to the manner and 
time for filing in order to perfect an appeal.  Under VA law 
and regulations, he had to file a substantive appeal within 
60 days of the issuance of the statement of the case.  38 
C.F.R. § 20.302.  However, there was no communication from 
the veteran or his representative which could be construed as 
an appeal until his VA Form 9 was received by the RO on 
December 13, 1999.  This was approximately two months beyond 
the last date permitted by law for filing the substantive 
appeal.  There is also nothing of record to suggest that the 
veteran filed a timely request for an extension of the time 
limit for filing the substantive appeal.  Although the 
veteran's then-representative submitted a letter to the RO in 
August 1999 requesting a copy of the claims file "in order . 
. . to write a valid appeal to BVA," the letter did not 
request any extension of time and plainly indicated that it 
was not the "valid appeal" to which it referred.  Thus, it 
is apparent to the Board that the veteran failed to submit a 
timely substantive appeal with respect to the September 1998 
rating decision, and that that rating decision is now final.  
38 U.S.C.A. § 7105(c).

New and Material Evidence to Reopen a Claim for Service 
Connection
for a Low Back Condition

Since the September 1998 rating decision became final as 
outlined in 38 U.S.C.A. § 7105(c), the veteran's claim may be 
reopened and reconsidered only if new and material evidence 
has been received.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209, 213 (1999).  First, the 
Board is obligated to determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence was presented, the claim 
was reopened and the Board was required to consider it based 
upon all the evidence of record, to determine whether it was 
well-grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Finally, if the claim was well grounded, and if VA's 
duty to assist under 38 U.S.C.A. § 5107(a) had been 
fulfilled, the Board could evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).  
However, the enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
effectively eliminated the concept of a "well-grounded" 
claim and substantially modified the manner in which VA's 
duty to assist claimants is to be discharged.  Thus, it is 
concluded that the requirement to find a claim well grounded 
prior to considering whether the VCAA-modified duty to assist 
has been met no longer exists.  However, the VCAA provisions 
specifically confirm prior law that reopening a previously 
disallowed claim is not required, except when new and 
material evidence has been submitted.  See VCAA, sec. 3(a) 
(to be codified at 38 U.S.C. § 5103A(f)).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  

The Board notes that since the September 1998 rating decision 
became final by virtue of the expiration of the statutory 
time period for appeal in October 1999, the new evidence in 
the file consists of: (1) polygraph examiners' statements 
reporting their opinion that the veteran was "truthful" in 
describing continuing back pain between the date of his 
discharge from military service and 1976, and (2) documents 
related to the veteran's marriage and physical examination 
for marriage in 1954.

Applying the above analysis to the evidence submitted by the 
veteran, the Board finds that it is new, i.e., not previously 
of record and not strictly duplicative of any prior evidence 
submitted, but that it is only secondarily probative, at 
best, of the factual issues under consideration in the 
veteran's claim.  The polygraph examination reports are 
submitted for the purpose of bolstering the credibility of 
the veteran's statements regarding the circumstances of his 
in-service back injury and its subsequent symptoms.  However, 
he has offered no "new" statements (i.e., statements 
providing additional, non-duplicative information which would 
be probative of his claim) with respect to the reported 
injury.  And, were he to submit such statements, they would 
necessarily be considered credible for the purpose of 
analyzing whether his claim should be reopened.  See Justus, 
3 Vet. App. at 513.  Thus, there is no basis for considering 
the polygraph examiners' statements at this juncture.  

The materials pertaining to the required medical examinations 
of the veteran and his wife prior to their wedding are 
submitted for the purpose of demonstrating the alleged 
incompleteness of service medical records documenting the 
veteran's back injury.  His argument is that the absence of 
any medical notation of the marriage examination in his 
service medical record is proof of that record's 
incompleteness, which should render the absence of any 
notation concerning his back injury after October 1951 
meaningless.  The failure to record his wife's examination in 
the veteran's record suggests no such conclusion, however, as 
military dependents would ordinarily have a separate record.  
Moreover, both the veteran's and his wife's "examinations" 
appear to be responses to an administrative requirement 
levied by the area naval commander, rather than any medical 
requirement.  Both are in memorandum or letter form, rather 
than on a treatment or examination form, and both appear to 
be strictly limited in scope.  Absent any indication that 
such reports were required to be entered in his service 
medical records, the Board finds they are not probative of 
any issue pertinent to the veteran's claim. 

Since it is not "so significant that it must be considered 
in order to fairly decide the merits of the claim," the new 
evidence is not material to the issue of service connection.  
38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 1363.  
Accordingly, the Board concludes that it provides no basis to 
reopen the veteran's claim for entitlement to service 
connection for a low back condition and the appeal must be 
denied.  38 U.S.C.A. § 5108.

ORDER

A timely substantive appeal was not received to complete an 
appeal from the September 1998 rating decision which denied 
service connection for a low back condition, and the 
September 1998 rating decision is final.  

New and material evidence having not been submitted to reopen 
the claim, service connection for a low back condition is 
denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

